United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-1327
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the Untied States
      v.                                 * District Court for the
                                         * District of South Dakota.
William J. Essem,                        *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: October 2, 2001
                                Filed: October 5, 2001
                                    ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                            ___________

PER CURIAM.

      William Essem appeals from the district court’s1 judgment for the United States
following a bench trial in the government’s action to recover the balance of two student
loans. Following our careful review of the record before us, we reject Essem’s
arguments on appeal, and affirm.

      Accordingly, we affirm. See 8th Cir. R. 47B.


      1
        The Honorable Lawrence L. Piersol, Chief Judge, United States District Court
for the District of South Dakota.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-